MEMORANDUM **
David Thomas Rhodes appeals pro se from the district court’s denial of his petition for a writ of error coram nobis, filed pursuant to 28 U.S.C. § 1651(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, United States v. Kwan, 407 F.3d 1005, 1011 (9th Cir.2005), and we affirm.
In the petition, Rhodes raises the same ineffective assistance of counsel claim rejected on the merits in prior coram nobis proceedings and motions filed pursuant to 28 U.S.C. § 2255. As Rhodes has not shown a change in law or “manifest injustice,” we decline to consider this claim on the basis that Rhodes is abusing the writ. See Walter v. United States, 969 F.2d 814, 816 (9th Cir.1992); Polizzi v. United States, 550 F.2d 1133, 1135 (9th Cir.1976).
Rhodes’s contentions that the district court erred by denying an evidentiary hearing, and that the government waived defenses or committed fraud upon the court, are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.